12/16/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0435



                            No. DA 21-0435

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

DONALD RAY CHERRY,

           Defendant and Appellant.


                                ORDER

     Upon consideration of Appellant’s motion to supplement the

record, and good cause appearing,

     IT IS HEREBY ORDERED that the transcript of the hearing held

on September 16, 2020, shall be prepared and placed in the file of this

Court in this cause within 30 days of the date of this Order.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                   December 16 2022